Citation Nr: 0005057	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  95-14 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for headaches as secondary 
to a service-connected fracture of the left mandible. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from December 1945 through 
October 1947 and from September 1950 through June 1952.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan which denied the benefit sought 
on appeal.  In November 1996 and in March 1998 the Board 
REMANDED this case to the RO for additional development.  The 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's headaches have not been shown to be 
causally or etiologically related to the service-connected 
fracture of his left mandible.  


CONCLUSION OF LAW

Headaches are not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§  3.102, 3.303, 3.310 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for headaches as secondary to a service-connected 
fracture of the left mandible.  A veteran is entitled to 
service connection for disability that is proximately due to 
or the result of a service-connected disability.  38 C.F.R. § 
3.310(a) (1999).  The Board must first determine, however, 
whether the veteran has presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
If a claim involves a question of medical causation, i.e., 
whether one medical condition is related to another medical 
condition, competent medical evidence is required to 
establish a causal nexus. Absent such evidence, the claim 
must be denied as not well grounded, and VA need not fulfill 
its duty to assist the veteran in developing the facts 
pertinent to his claim. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Initially, the Board finds the veteran's claim for secondary 
service connection for headaches "well grounded" within the 
meaning of 38 U.S.C.A. § 5107, Epps v. Gover, 126 F. 3d 1464, 
1468 (1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990);  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim that 
is plausible when his contentions and the evidence of record 
are viewed in a light most favorable to the claim.  The Board 
is also satisfied that all relevant facts have been properly 
and sufficiently developed to the extent possible.  

The veteran is currently service connected for a fracture of 
the left mandible as a result of an injury he sustained 
during service.  In support of his claim for secondary 
service connection, the veteran has submitted treatment 
records from C.H. Ewing, M.D. dated July 1956 through 
November 1968.  These records reflect that the veteran 
reported experiencing frontal headaches in the morning for 
approximately two years.  Dr. Ewing did not discuss the 
etiology of the veteran's headaches.  

The record also shows that the veteran was hospitalized at 
the Woman's Hospital in Detroit, Michigan from October 1963 
through November 1963 for treatment of a sub endocardial 
posterior myocardial infarction.  During this 
hospitalization, the veteran gave a history of experiencing 
occasional frontal headaches of a pounding character.

Additional evidence submitted by the veteran in support of 
his claim includes a December 1994 statement from Kenneth J. 
Dziuba, M.D.  Dr. Dziuba indicated that the veteran had 
experienced intermittent left-sided headaches since 
sustaining a jaw fracture in 1946.  He went on to state that 
the veteran had also experienced episodes of sinusitis, but 
headaches had been present despite treatment for sinusitis.  
Dr. Dziuba opined that the veteran's headaches may have a 
remote relationship to the jaw fracture sustained in service. 

VA outpatient treatment records and records from the Dental 
Clinic dated September 1988 through June 1995 reveal that the 
veteran complained of severe headaches in January 1995.  The 
veteran was diagnosed with sinusitis of the left maxillary 
and hypertension.

During a July 1995 hearing held before the RO in Detroit, 
Michigan, the veteran testified that he believes that his 
headaches are caused by nerve damage associated with his 
previous jaw fracture.  He indicated that his headaches 
typically started in his left eye, and were associated with 
radiating pain into the left side of his face and into his 
neck.  The veteran stated that he has had headaches since 
being hospitalized in the 1960's for a heart attack.  The 
veteran testified that he had been advised by his dentist 
that his headaches could be the result of grinding his teeth 
at night and that his dentist gave him a mouthpiece to wear 
during his sleep.  

The veteran was afforded a VA examination in August 1995.  At 
that time, the veteran reported experiencing headaches since 
1950 to 1960, with more frequent headaches during the 
previous four years.  The veteran indicated that his 
headaches persist for several hours and are characterized by 
intense pain in his left eye.  The veteran reported that his 
private physician had recently prescribed Xanax, which had 
helped with the frequency and intensity of his headaches.  
The veteran also indicated that he occasionally had pain in 
his teeth and had attacks of sinusitis.  Physical examination 
revealed no abnormality.  X-rays revealed evidence of 
sinusitis either acute or chronic in the left maxillary 
sinus.  The veteran was diagnosed with left maxillary 
sinusitis, probably chronic, hypertension and possible 
Horton's headaches.  The examiner opined that it was not 
likely that the veteran's headaches were related to sinusitis 
or to his jaw fracture.  Specifically, the examiner indicated 
that sinusitis would cause facial pain, but not eye pain.  It 
was the examiner's opinion that the veteran's headaches were 
most likely Horton's headaches and unrelated to either 
sinusitis or his previous jaw fracture.  

The veteran underwent a second VA examination April 1997.  At 
that time, the veteran reported experiencing vascular, 
throbbing and severe headaches approximate two to three times 
per week.  He also indicated that he had a family history of 
recurrent headaches.  Physical examination was entirely 
normal.  A CT scan of the brain and orbits was obtained and 
was normal.  Based on the physical examination and a review 
of the CT scan, the examiner opined that the veteran's 
headaches were of a migraine variant and unrelated to and not 
aggravated by his previous jaw fracture.  The examiner also 
indicated that the veteran's headaches were a familial, 
genetic trait and not an acquired disability. 

Treatment records from Dr. Dziuba dated April 1998 through 
June 1998 show that the veteran reported experiencing 
headaches and pain in the left eye area.  However, the 
treatment records from Dr. Dziuba do not contain any 
discussion regarding the possible etiology of the veteran's 
headaches.

In a May 1998 statement from Andrew I. Dzul, M.D. with 
Lakeshore Ear, Nose, Throat Center, P.C., Dr. Dzul indicated 
that the veteran had complaints of daily positional vertigo, 
headaches upon awakening in the morning and nasal congestion.  
Dr. Dzul diagnosed the veteran with chronic positional 
vertigo, but did not address the cause of the veteran's 
headaches.  In June 1998, Dr. Dzul confirmed his diagnosis of 
chronic positional vertigo based on the results of a slightly 
abnormal neuro-otologic evaluation.  

An October 1998 treatment record from Eastside Eye Physicians 
shows that the veteran presented with complaints of seeing 
floaters and blurry vision.  The veteran was diagnosed with 
floaters, but his headaches were not discussed.

The governing law provides that when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of a claim, 
the benefit of the doubt in resolving each issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  However, in this case, the record contains one 
medical opinion indicating a tentative nexus between the 
veteran's current headaches and his service-connected 
fracture of the left mandible, and two more thorough opinions 
indicating that the veteran's headaches are not causally 
related to his fracture of the left mandible.  Thus, the 
Board finds that the provisions of 38 U.S.C.A. § 5107 are not 
applicable under the present facts.  

In this regard, in December 1994, Dr. Dziuba opined that the 
veteran's headaches "may" have a remote relationship to the 
jaw fracture sustained in service.  Such an opinion is 
speculative.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  This opinion also does not contain any additional 
analysis or discussion of the reasons and bases of Dr. 
Dziuba's opinion.  In August 1995 and April 1997, the veteran 
was afforded two thorough VA examinations.  In August 1995, 
after taking a history from the veteran, performing a 
physical examination and reviewing x-ray reports, a VA 
examiner opined that the veteran's headaches were most likely 
Horton's headaches and unrelated to either sinusitis or his 
previous jaw fracture.  Likewise, in April 1997, after noting 
that the veteran has a family history of recurring headaches, 
performing a physical examination and reviewing a CT scan, a 
VA examiner opined that the veteran's headaches were of a 
migraine variant and unrelated to and not aggravated by his 
previous jaw fracture.  The examiner also indicated that the 
veteran's headaches were a familial, genetic trait and not an 
acquired disability.  

The Board finds the August 1995 and April 1997 VA medical 
opinions more persuasive than Dr. Dziuba's December 1994 
opinion, in that the opinions provide a thorough discussion 
of the veteran's family, and medical history as they relate 
to the veteran's current headaches and his previous jaw 
fracture.  As such, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for headaches, to 
include as secondary to a service-connected fracture of the 
left mandible, and the appeal is denied. 


ORDER

Service connection for headaches as secondary to a service-
connected fracture of the left mandible is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

